Exhibit 10.1

LOGO [g52461image001.jpg]

Ryan M. Stipe

Senior Vice President

Commercial Banking

10800 NE 8th Street, Suite 1000

Bellevue, WA 98004

425-450-5914

425-450-5989 fax

Ryan.stipe@usbank.com

March 12, 2007

Mr. Thomas Oberdorf

Chief Financial Officer & SVP

Getty Images, Inc.

601 North 34th Street

Seattle, Washington 98103

Re: Getty Images, Inc.—$350,000,000 Revolving Credit Facility

Dear Tom:

We are pleased to provide this commitment from U.S. Bank National Association
(“U.S. Bank” or the “Lead Arranger”) for up to a $350,000,000 senior unsecured
revolving credit facility (the “Proposed Facility”) for Getty Images, Inc. (the
“Company”). The Proposed Facility will replace the existing $100,000,000 credit
facility agented by U.S. Bank and will be available for general corporate
purposes, including the potential acquisition of MediaVast, Inc. (“MediaVast”),
redemption of all or a portion of Borrower’s existing $265,000,000 of
convertible subordinated notes, working capital, and to finance fees and
expenses relating to the Proposed Facility, as provided in the attached Proposed
Summary of Terms and Conditions (the “Summary of Terms”). As described in the
Summary of Terms, the Proposed Facility is comprised of an unsecured revolving
credit facility in the amount of $200,000,000 and an accordion feature that
allows the Company to increase the commitment under the unsecured revolving
credit facility from $200,000,000 to an amount not to exceed $350,000,000.
U.S. Bank commits to the entire $150,000,000 accordion feature, provided that
(a) the Company exercises its rights under the accordion feature within six
months from the date of the Credit Agreement that will evidence the Proposed
Facility and (b) there shall not have occurred any material adverse change in
the business, assets, condition (financial or otherwise), operations, results of
operations or prospects of the Company from June 30, 2006 through the date the
Company exercises its rights under the accordion feature, provided that the
events and matters giving rise to the alleged default under the Company’s
Convertible Subordinated Notes as described in the following filings with the
Securities and Exchange Commission shall not be taken into account in
determining whether there has been any such material adverse change: a Current
Report on Form 8-K filed on November 9, 2006, a Current Report on Form 8-K filed
on



--------------------------------------------------------------------------------

November 29, 2006, a Current Report on Form 8-K filed on January 29, 2007, a
Current Report on Form 8-K filed on February 8, 2007, a Current Report on Form
8-K filed on February 23, 2007, and the Form 12b-25 filed on March 2, 2007.
U.S. Bank’s commitment to fund the accordion feature set forth in the previous
sentence shall survive the closing of the Proposed Facility notwithstanding any
merger provision set forth in the Credit Agreement that will evidence the
Proposed Facility.

The Lead Arranger will take sole responsibility for the preparation of all
documentation. Please note, however, that the terms and conditions of this
commitment are not limited to those set forth in the Summary of Terms. Those
matters that are not covered or made clear in the Summary of Terms are subject
to the mutual agreement of the Company and the Lead Arranger. Nothing in this
letter agreement shall require the Company to enter into the Proposed Facility
unless satisfactory to the Company in its sole discretion.

In addition to the terms and conditions contained in the Summary of Terms, this
proposal is subject to (i) the completion, delivery and execution of all
documentation with respect to the Proposed Facilities on or before March 31,
2007, or on another mutually agreeable date, on terms and conditions, and in
form and substance, satisfactory to the Lead Arranger and its counsel, (ii) the
absence of any material adverse change in the business, assets, condition
(financial or otherwise), operations, results of operations or prospects of the
Company since June 30, 2006, (iii) the accuracy of all material representations
that you make to us and all items of a material nature that you furnish to us,
(iv) and the Lead Arranger’s determination that clear market conditions (i.e.,
no offering, placement or arrangement of any competing issues of debt securities
or commercial bank facilities, other than those currently mandated, from the
date hereof through closing) exist for syndication or participation of
obligations of the Company and its subsidiaries.

It is understood and agreed that the Lead Arranger will manage, in consultation
with the Company, all aspects of any syndication or participation, including
(i) decisions as to the selection of institutions to be approached, (ii) when
the commitments will be accepted, (iii) which institutions will participate and
(iv) the final allocations of commitments among any syndicate. We will, of
course, undertake to accommodate you as to the matters described in the
foregoing clauses (i) through (iv).

The Company agrees to cooperate with the Lead Arranger in the formation and
syndication of the Proposed Facility, and shall promptly provide to the Lead
Arranger upon request all information deemed necessary by the Arranger to
successfully complete a syndication of the Proposed Facility, including the
preparation of information, and to provide the assistance of appropriate
officers of the Company for syndication meetings with potential lenders.

Following the Company’s acceptance hereof, the Company and the Lead Arranger may
make public disclosure of the existence and terms of this proposal to regulatory
authorities to the extent required by law, and may file a copy of this letter in
any public record in which it is required by law to be filed. Except as provided
in the foregoing sentence, under no circumstances shall this letter, including
the attachments hereto, be disclosed by the

 

2



--------------------------------------------------------------------------------

Company or the Lead Arranger, directly or indirectly, to any other financial
institution without the prior written approval of the Lead Arranger and the
Company. Notwithstanding the foregoing, under no circumstance shall the Company
disclose the amount or terms of payment of the underwriting/arrangement fee
provided for in the Summary of Terms.

The Company agrees to indemnify and hold harmless the Lead Arranger and each
lender in the Proposed Facility and their respective affiliates, together with
their respective directors, officers, employees, advisors and agents, from and
against any and all losses, claims, damages, liabilities and expenses which they
may incur in connection with or arising out of any investigation, litigation, or
proceeding relating to or against the Company or any of its affiliates, whether
or not such indemnified party is a party thereto, related to any transaction or
proposed transaction (whether or not consummated) contemplated by this letter or
the Summary of Terms, unless such loss, claim, damage, liability or expense is
found in a final judgment in a court of competent jurisdiction to have resulted
from such indemnified party’s gross negligence or willful misconduct. This
indemnity does not include normal transaction costs, which are dealt with in the
next paragraph. This indemnity will be superseded by the operative documentation
on the closing date.

Upon your acceptance of this commitment, the Company agrees (1) to pay from time
to time upon request, whether or not the Proposed Facility is closes, all
reasonable fees and out-of-pocket disbursements of counsel to the Lead Arranger,
(2) to reimburse us from time to time upon request, whether or not the Proposed
Facility closes, for our reasonable out-of-pocket expenses, including but not
limited to syndication materials, meeting expenses and miscellaneous closing
costs, and (3) to pay to the Lead Arranger all fees in accordance with the
Summary of Terms. The expenses referred to in items (1) and (2) above shall be
payable on the earlier to occur of (i) the closing date and (ii) the date that
the parties hereto mutually agree not to consummate the transactions
contemplated hereby (but in no event later than March 31, 2007). The Lead
Arranger agrees to provide reasonable supporting documentation for the expenses
referred to in items (1) and (2) above.

Please evidence acceptance of the foregoing by arranging for signature on behalf
of the Company and returning to us an executed copy of this letter and the
attached Summary of Terms on or before March 19, 2007, the date this commitment
will otherwise expire (unless extended by us).

This commitment letter may be executed by the parties hereto in separate
counterparts, each of which shall be an original and all of which shall
constitute one and the same agreement. In furtherance of the foregoing, it is
understood that signatures hereto submitted by facsimile transmission shall be
deemed to be, and shall constitute, original signatures. This proposal letter
shall be governed by, and construed in accordance with, the laws of the State of
Washington, and may only be amended by a writing signed by all parties.

Tom, we look forward to working with you and your colleagues on this
transaction. Please do not hesitate to contact us if you should have any
questions.

 

3



--------------------------------------------------------------------------------

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

Sincerely yours,

 

U.S. BANK NATIONAL ASSOCIATION

/s/ RYAN M. STIPE

By:   Ryan M. Stipe Title:   Senior Vice President AGREED AND ACCEPTED BY: GETTY
IMAGES, INC.

/s/ THOMAS OBERDORF

By:   Thomas Oberdorf Title:   Chief Financial Officer Dated: March 19, 2007

 

4